Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the washing machine of independent claim 1 comprising, inter alia, a detergent supply device that is configured to supply an additive to a tub, wherein the detergent supply device comprises a cartridge configured to contain the additive, a check valve assembly that includes (i) a check valve configured to control extraction of the additive and (ii) first and second check valve housings defining a space therein configured to receive the extracted additive, wherein the check valve assembly comprises: a first outlet opening that is in fluid communication with the cartridge and that is located in the first check valve housing, a second outlet opening that is in fluid communication with the outlet passage and that is located in the second check valve housing, a first check valve configured to open or close the first outlet opening, and a second check valve configured to open or close the second outlet opening, and wherein the first and second check valves are configured to open in a same direction.  The claimed washing machine provides a novel and non-obvious configuration with several advantages.  For instance, “a pump for extracting additive such as detergent stored in the cartridge and a check valve assembly having a space in which the extracted additive is temporarily stored are provided so that the additive can be automatically injected to the tub… the additive can be prevented from being in direct contact with the pump… it is possible to automatically inject detergent by using the pump and the check valve assembly, and to enhance space utilization as the first and second check valves, which are integrally formed, made of an elastic material, are provided and the first and second check valves are formed with a simple structure having a lid and a step neck portion.” (see Applicant’s specification at ¶ [[0207]-[0209]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711